DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 15, 18 – 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “wherein the image sensor comprises a fingerprint sensor made of an organic material”.
Applicant’s remark on page 5 noted support on page 9, lines 23 -24. 
Specification page 9, lines 23 – 24 discloses “Figure 3 schematically and partially shows in cross- section view an embodiment of an image sensor 5. The case of a sensor made up of organic materials such as described in the 25above-mentioned publications is considered.”
	Page 9, lines 23 – 24 discloses “image sensor made up of organic materials”.
	However, claim 1 recites “a fingerprint sensor made of an organic material”.
	Therefore, claim 1 is different from disclosure and raised new matter issues.
Claims 2 – 15, 18 – 21 have same issues because of claim dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 9 - 12, 18 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bussat et al. (U.S. Patent Publication 20150022495 A1, filed: 7/19/2013, Assignee: Apple) in view of Choi et al. (U.S. Patent Publication 20110304763 A1) in view of Nogueyra et al. (U.S. Patent Publication 20180253583 A1).
Regarding claim 1, In view of 35 USC 112 rejection above, as best understood by the Examiner, Bussat discloses “A device (Fig. 1 electronic device 100) comprising a display screen (Fig. 1, the display 104) and an image sensor, (Fig. 2B, sensor 120)
wherein a first electromagnetic shielding layer permeable to light (Fig. 2B, 126 [0070] “substrate 126. As discussed above, the substrate may be a transparent material and allow light to be transmitted therethrough”) is arranged between active portions of the display screen and active portions of the image sensor, the image sensor being a fingerprint sensor. ([0076] “In the above examples illustrated in FIGS. 7A and 7B, the first sensor 122 is a capacitive sensor and the second sensor 124 is an image sensor. However, many other sensors types are envisioned. In a first example, the first sensor 122 may be an optical sensor (such as an optical fingerprint sensor) and the second sensor 124 may be an infrared image sensor. In this example, the two sensors 122, 124 may both sense optical data elements,” [0077] “In a second example, the first sensor 122 may be a capacitive or other touch sensing element and the second sensor 124 may be an infrared sensor. As a third example, the first sensor may be a capacitive sensor and the second sensor may be a near field camera. As a fourth example, one of the sensors may be a fingerprint sensor, such as an ultrasonic sensor and the other of the sensors may be a touch sensor or an image sensor. In this example, the sensor chip 120 may be used to detect a fingerprint input”) 
Bussat does not use the term “electromagnetic shielding layer”.

Choi discloses “electromagnetic shielding layer”. ([0022])

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate electromagnetic shielding layer by Choi into device of Bussat.  The suggestion/motivation would have been to improve efficiency. (Choi: [0022])
Bussat and Choi do not disclose “wherein the image sensor comprises a fingerprint sensor made of an organic material”. 
Nogueyra discloses “wherein the image sensor comprises a fingerprint sensor made of an organic material”. ([0023] “The fingerprint recognition sensor 10 may be made from low-cost organic thin-film transistor (OTFT) technology available from FlexEnable (Cambridge Science Park, UK). The fingerprint recognition sensor 10 may have flexible optical sensors and organic photodiodes that may be used to image fingerprints. The fingerprint recognition sensor 10 may have a thickness of around 0.3 mm (millimeters). NEXT Biometrics (Oslo, Norway) also has developed a flexible fingerprint sensor.” [0018] – [0022]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate organic TFT by Nogueyra into device of Bussat and Choi.  The suggestion/motivation would have been to save power. (Nogueyra: [0022])
Regarding claim 7, Bussat, Choi and Nogueyra disclose “wherein the first electromagnetic shielding layer made of the transparent conductive polymer, is full plate”. (Choi [0050] [0051])  
Regarding claim 9, Bussat, Choi and Nogueyra disclose “wherein a surface area of said electromagnetic shielding first layer (Choi [0050] [0051]) corresponds at least to an opposite surface area between the display screen and the image sensor”. (Bussat [0076] [0077]) 
Regarding claim 10, Bussat, Choi and Nogueyra disclose wherein said first electromagnetic shielding layer (Choi [0050] [0051]) is arranged between an optical filter (Bussat [0082] [0084]) and a support of the display screen. 
Regarding claim 11, Bussat, Choi and Nogueyra disclose wherein said first electromagnetic shielding layer is arranged between an optical filter and an encapsulation layer of the image sensor. (Choi [0049] [0050] [0051])
Regarding claim 12, Bussat, Choi and Nogueyra disclose “wherein said first electromagnetic shielding layer (Choi [0049] [0050] [0051]) is integrated to an optical filter interposed between the image sensor and the display screen”. (Bussat [0082] [0084])
Regarding claim 18, Bussat, Choi and Nogueyra disclose “A cell phone comprising at least one device according to claim 1”.  (Bussat [0031] “smart phone”)
Regarding claim 19, Bussat, Choi and Nogueyra disclose “A smart watch comprising at least one device according to claim 1”.  (Bussat [0031] “other portable wearable devices,”)
Regarding claim 20, Bussat, Choi and Nogueyra disclose “A touch pad comprising at least one device according to claim 1”. (Bussat [0031] “electronic devices may include a computer, laptop, tablet,”)
Regarding claim 21, Bussat, Choi and Nogueyra disclose A computer comprising at least one device according to claim 1”. (Bussat [0031] “electronic devices may include a computer, laptop, tablet,”)


Claims 2, 3, 5, 6, 8, 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bussat et al. (U.S. Patent Publication 20150022495 A1, filed: 7/19/2013, Assignee: Apple) in view of Choi et al. (U.S. Patent Publication 20110304763 A1) in view of Nogueyra et al. (U.S. Patent Publication 20180253583 A1) in view of Shinkai et al. (U.S. Patent Publication 20160011691 A1).
Regarding claim 2, Bussat, Choi and Nogueyra do not disclose wherein the first electromagnetic shielding layer is intended to be coupled to a ground of the device. 
Shinkai discloses wherein the first electromagnetic shielding layer is intended to be coupled to a ground of the device. ([0110])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate electromagnetic shielding layer by Shinkai into device of Bussat, Choi and Nogueyra.  The suggestion/motivation would have been to reduce power. (Shinkai: [0110])
Regarding claim 3, Bussat, Choi and Nogueyra do not disclose further comprising a second electromagnetic shielding layer, intended to be coupled to a ground of the device, is arranged between the image sensor and an electronic board. 
Shinkai discloses further comprising a second electromagnetic shielding layer, intended to be coupled to a ground of the device, is arranged between the image sensor and an electronic board. ([0110])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate electromagnetic shielding layer by Shinkai into device of Bussat, Choi and Nogueyra.  The suggestion/motivation would have been to reduce power. (Shinkai: [0110])
Regarding claim 5, Bussat, Choi and Nogueyra do not disclose wherein said first electromagnetic shielding layer is made of a metal oxide, and has a thickness smaller than 10 .mu.m.
Shinkai discloses wherein said first electromagnetic shielding layer is made of a metal oxide, and has a thickness smaller than 10 .mu.m. ([0110])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate electromagnetic shielding layer thickness by Shinkai into device of Bussat, Choi and Nogueyra.  The suggestion/motivation would have been to reduce power. (Shinkai: [0110])
Regarding claim 6, Bussat, Choi and Nogueyra do not disclose wherein said first electromagnetic shielding layer is made of a transparent conductive polymer, and has a thickness smaller than 10 .mu.m. 
Shinkai discloses wherein said first electromagnetic shielding layer is made of a transparent conductive polymer, and has a thickness smaller than 10 .mu.m. ([0110])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate electromagnetic shielding layer thickness by Shinkai into device of Bussat, Choi and Nogueyra.  The suggestion/motivation would have been to reduce power. (Shinkai: [0110])
Regarding claim 8, Bussat, Choi and Nogueyra do not disclose wherein said first electromagnetic shielding layer integrates a network of silver nanowires. 
Shinkai discloses wherein said first electromagnetic shielding layer integrates a network of silver nanowires.  ([0096])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate silver by Shinkai into device of Bussat, Choi and Nogueyra.  The suggestion/motivation would have been to reduce power. (Shinkai: [0096])
Regarding claim 13, Bussat, Choi and Nogueyra do not disclose “The device according to claim 1, wherein said first electromagnetic shielding layer is formed between an insulating support of the display screen and a substrate from which screen components are formed”. 
Shinkai discloses “The device according to claim 1, wherein said first electromagnetic shielding layer is formed between an insulating support of the display screen and a substrate from which screen components are formed”. ([0110] [1222] [0123] [0124])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate electromagnetic shielding layer by Shinkai into device of Bussat, Choi and Nogueyra.  The suggestion/motivation would have been to reduce power. (Shinkai: [0110])
Regarding claim 14, Bussat, Choi and Nogueyra do not disclose The device according to claim 1, wherein said first electromagnetic shielding layer is formed between a substrate from which the screen components are formed and a buffer layer separating the substrate from a semiconductor stack forming transistors. 
Shinkai discloses The device according to claim 1, wherein said first electromagnetic shielding layer is formed between a substrate from which the screen components are formed and a buffer layer separating the substrate from a semiconductor stack forming transistors. ([0110] [1222] [0123] [0124])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate electromagnetic shielding layer by Shinkai into device of Bussat, Choi and Nogueyra.  The suggestion/motivation would have been to reduce power. (Shinkai: [0110])
Regarding claim 15, Bussat, Choi and Nogueyra do not disclose the device according to claim 1, wherein said first electromagnetic shielding layer is formed between a transparent layer defining electrodes of photodiodes of the image sensor and an overlying encapsulation layer. 
Shinkai discloses the device according to claim 1, wherein said first electromagnetic shielding layer is formed between a transparent layer defining electrodes of photodiodes of the image sensor and an overlying encapsulation layer. ([0110] [1222] [0123] [0124])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate electromagnetic shielding layer by Shinkai into device of Bussat, Choi and Nogueyra.  The suggestion/motivation would have been to reduce power. (Shinkai: [0110])

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bussat et al. (U.S. Patent Publication 20150022495 A1, filed: 7/19/2013, Assignee: Apple) in view of Choi et al. (U.S. Patent Publication 20110304763 A1) in view of Nogueyra et al. (U.S. Patent Publication 20180253583 A1) in view of Misaki et al. (U.S. Patent Publication 20150153881 A1).
Regarding claim 4, Bussat, Choi and Nogueyra do not disclose wherein said first electromagnetic shielding layer is made of metal, and has a thickness smaller than 10 nm, or smaller than 5 nm. 
Misaki discloses wherein said first electromagnetic shielding layer is made of metal, and has a thickness smaller than 10 nm, or smaller than 5 nm. ([0040] “thickness 3nm”) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate electromagnetic shielding layer thickness by Misaki into device of Bussat, Choi and Nogueyra.  The suggestion/motivation would have been to reduce power. Misaki: [0040])

Alternately, claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bussat et al. (U.S. Patent Publication 20150022495 A1, filed: 7/19/2013, Assignee: Apple) in view of Ohtsuka et al. (U.S. Patent Publication 20160169958 A1) in view of Lin et al. (U.S. Patent Publication 20170221960 A1).
Regarding claim 1, In view of 35 USC 112 rejection above, as best understood by the Examiner, Bussat discloses “A device (Fig. 1 electronic device 100) comprising a display screen (Fig. 1, the display 104) and an image sensor, (Fig. 2B, sensor 120)
wherein a first electromagnetic shielding layer permeable to light (Fig. 2B, 126 [0070] “substrate 126. As discussed above, the substrate may be a transparent material and allow light to be transmitted therethrough”) is arranged between active portions of the display screen and active portions of the image sensor, the image sensor being a fingerprint sensor. ([0076] “In the above examples illustrated in FIGS. 7A and 7B, the first sensor 122 is a capacitive sensor and the second sensor 124 is an image sensor. However, many other sensors types are envisioned. In a first example, the first sensor 122 may be an optical sensor (such as an optical fingerprint sensor) and the second sensor 124 may be an infrared image sensor. In this example, the two sensors 122, 124 may both sense optical data elements,” [0077] “In a second example, the first sensor 122 may be a capacitive or other touch sensing element and the second sensor 124 may be an infrared sensor. As a third example, the first sensor may be a capacitive sensor and the second sensor may be a near field camera. As a fourth example, one of the sensors may be a fingerprint sensor, such as an ultrasonic sensor and the other of the sensors may be a touch sensor or an image sensor. In this example, the sensor chip 120 may be used to detect a fingerprint input”) 
Bussat does not use the term “electromagnetic shielding layer”.

Ohtsuka discloses “electromagnetic shielding layer”. ([0028])

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate electromagnetic shielding layer by Ohtsuka into device of Bussat.  The suggestion/motivation would have been to improve efficiency. (Ohtsuka: [0028])
Bussat and Ohtsuka do not disclose “wherein the image sensor comprises a fingerprint sensor made of an organic material”. 
Lin discloses “wherein the image sensor comprises a fingerprint sensor made of an organic material”. ([0001] “contact image sensor having Organic Light-Emitting Diodes (OLED) units as a light source to obtain an image of a surface of an object. Preferably, the object is a finger and the contact image sensor works a fingerprint reader.” [0003] [0031]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate organic material by Lin into device of Bussat and Ohtsuka.  The suggestion/motivation would have been to save power. (Lin: [0001])


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 15, 18 – 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN-NAN LIN/Primary Examiner, Art Unit 2693